Appeal by defendants from two judgments (one as to each of them) of the Supreme Court, Kings County, both rendered April 12, 1976, convicting them of reckless endangerment in the first degree, endangering the welfare of a child and menacing, upon a jury verdict, and imposing sentence. Judgments modified, as a matter of discretion in the interest of justice, by granting defendants’ applications for youthful offender treatment. As so modified, judgments affirmed and cases remitted to Crimi*1025nal Term for further proceedings consistent herewith and for further proceedings pursuant to CPL 460.50 (subd 5). Under the circumstances presented, including the defendants’ exemplary backgrounds and the favorable probation report, it was an abuse of discretion not to accord them youthful offender treatment. Defendants’ other contentions have been considered and found to be without merit. Latham, J. P., Gulotta, Margett and Hawkins, JJ., concur.